Exhibit 10.1

ABBOTT LABORATORIES
1996 INCENTIVE STOCK PROGRAM
(as amended and restated through the
3rd Amendment December 10, 2004)

 

1.             PURPOSE.  The purpose of the Abbott Laboratories 1996 Incentive
Stock Program (the “Program”) is to attract and retain outstanding directors,
officers and other employees of Abbott Laboratories (the “Company”) and its
subsidiaries, and to furnish incentives to such persons by providing
opportunities to acquire common shares of the Company, or monetary payments
based on the value of such shares or the financial performance of the Company,
or both, on advantageous terms as herein provided and to further align such
persons’ interests with those of the Company’s other shareholders through
compensation that is based on the value of the Company’s common shares.

2.             ADMINISTRATION.  The Program will be administered by a committee
(the “Committee”) of at least two persons which shall be either the Compensation
Committee of the Board of Directors of the Company (the “Board of Directors”) or
such other committee comprised entirely of persons who are both: (i)
“disinterested persons” as defined in Rule 16b-3 of the Securities and Exchange
Commission; and (ii) “outside directors” as defined under Section 162(m) of the
Internal Revenue Code of 1986, as amended, or any successor provision; as the
Board of Directors may from time to time designate.  The Committee shall
interpret the Program, prescribe, amend and rescind rules and regulations
relating thereto and make all other determinations necessary or advisable for
the administration of the Program. A majority of the members of the Committee
shall constitute a quorum and all determinations of the Committee shall be made
by a majority of its members. Any determination of the Committee under the
Program may be made without notice of meeting of the Committee by a writing
signed by all of the Committee members.  The Committee may, from time to time,
delegate any or all of its duties, powers and authority to any officer or
officers of the Company, except to the extent such delegation would be
inconsistent with Rule 16b-3 of the Securities and Exchange Commission or other
applicable law, rule or regulation.  The Chief Executive Officer of the Company
may, on behalf of the Committee, grant stock options, restricted stock awards,
and restricted stock units under the Program, other than to persons subject to
Section 16 of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  All such grants by the Chief Executive Officer must be reported to, and
ratified by, the Committee within twelve months of the grant date but, if
ratified, shall be effective as of the grant date.

3.             PARTICIPANTS.  Participants in the Program will consist of such
officers and other employees of the Company and its subsidiaries as the
Committee in its sole discretion may designate from time to time to receive
Benefits hereunder.  The Committee’s designation of a participant in any year
shall not require the Committee to designate such person to receive a Benefit in
any other year.  The Committee shall consider such factors as it deems pertinent
in selecting participants and in determining the type and amount of their
respective Benefits, including without limitation (i) the financial condition of
the Company; (ii) anticipated profits for the current or future years; (iii)
contributions of participants to the profitability and development of the
Company; (iv) prior awards to participants; and (v) other compensation

1

--------------------------------------------------------------------------------


provided to participants.  Non-Employee Directors shall also be participants in
the Program solely for purposes of receiving Restricted Stock Awards and
Restricted Stock Units under paragraph 13 and Non-qualified Stock Options under
paragraph 14.  The term “Non-Employee Director” shall mean a member of the Board
of Directors who is not a full-time employee of the Company or any of its
subsidiaries.

4.             TYPES OF BENEFITS.  Benefits under the Program may be granted in
any one of a combination of (a) Incentive Stock Options; (b) Non-qualified Stock
Options; (c) Stock Appreciation Rights; (d) Limited Stock Appreciation Rights;
(e) Restricted Stock Awards; (f) Restricted Stock Units; (g) Performance Awards;
and (h) Foreign Qualified Benefits, all as described below.

5.             SHARES RESERVED UNDER THE PROGRAM.  There is hereby reserved for
issuance under the Program: (i) an aggregate of Five Million (5,000,000) common
shares; plus (ii) an authorization for each calendar year (the “Annual
Authorization”) for the years 1996 through 1999, of seven-tenths of one percent
(0.7%) of the total common shares of the Company issued and outstanding as of
the first day of such calendar year and for the years from and including 2000,
one and a half percent (1.5%) of the total common shares of the Company issued
and outstanding as of the first day of such calendar year; which may be newly
issued or treasury shares. The shares hereby reserved are in addition to the
shares previously reserved under the Company’s 1981 Incentive Stock Program,
1986 Incentive Stock Program and 1991 Incentive Stock Program (the “Prior
Programs”). Any common shares reserved for issuance under the Prior Programs in
excess of the number of shares as to which options or other Benefits have been
awarded on the date of shareholder approval of this Program, plus any such
shares as to which options or other Benefits granted under the Prior Programs
may lapse, expire, terminate or be canceled after such date, shall also be
reserved and available for issuance in connection with Benefits under this
Program. Any common shares reserved under the Program for any calendar year
under an Annual Authorization as to which options or other Benefits have not
been awarded as of the end of such calendar year shall be available for issuance
in connection with Benefits granted in subsequent years.

If there is a lapse, expiration, termination or cancellation of any Benefit
granted hereunder without the issuance of shares or payment of cash thereunder,
or if shares are issued under any Benefit and thereafter are reacquired by the
Company pursuant to rights reserved upon the issuance thereof, or shares are
reacquired pursuant to the payment of the purchase price of shares under stock
options by delivery of other common shares of the Company, the shares subject to
or reserved for such Benefit, or so reacquired, may again be used for new
options, rights or awards of any sort authorized under this Program; provided,
however, that in no event may the number of common shares issued under this
Program, and not reacquired by the Company pursuant to rights reserved upon the
issuance thereof or pursuant to the payment of the purchase price of shares
under stock options by delivery of other common shares of the Company, exceed
the total number of shares reserved for issuance hereunder.

 

6.             INCENTIVE STOCK OPTIONS.  Incentive Stock Options will consist of
options to purchase common shares at purchase prices not less than One Hundred
percent (100%) of the Fair Market Value of such common shares on the date of
grant. An Incentive Stock Option will not be exercisable after the expiration of
ten (10) years from the date such option is

2

--------------------------------------------------------------------------------


granted. In the event of termination of employment for any reason other than
retirement, disability or death, the right of the optionee to exercise an
Incentive Stock Option shall terminate upon the earlier of the end of the
original term of the option or three (3) months after the optionee’s last day of
work for the Company and its subsidiaries. In the event of termination of
employment due to retirement or disability, or if the optionee should die while
employed, the right of the optionee or his or her successor in interest to
exercise an Incentive Stock Option shall terminate upon the end of the original
term of the option. If the optionee should die within three (3) months after
termination of employment for any reason other than retirement or disability,
the right of his or her successor in interest to exercise an Incentive Stock
Option shall terminate upon the earlier of the end of the original term of the
option or three (3) months after the date of such death. To the extent the
aggregate fair market value (determined as of the time the Option is granted) of
the common shares with respect to which any Incentive Stock Option is
exercisable for the first time by any individual during any calendar year (under
all option plans of the Company and its subsidiary corporations) exceeds
$100,000, the excess shall be treated as a Non-qualified Stock Option. An
Incentive Stock Option shall be exercisable as determined by the Committee, but
in no event earlier than six (6) months from its grant date.

7.             NON-QUALIFIED STOCK OPTIONS.  Non-qualified Stock Options will
consist of options to purchase common shares at purchase prices not less than
One Hundred percent (100%) of the Fair Market Value of such common shares on the
date of grant. A Non-qualified Stock Option will not be exercisable after the
expiration of ten (10) years from the date such option is granted. In the event
of termination of employment for any reason other than retirement, disability or
death, the right of the optionee to exercise a Non-qualified Stock Option shall
terminate upon the earlier of the end of the original term of the option or
three (3) months after the optionee’s last day of work for the Company and its
subsidiaries. In the event of termination of employment due to retirement or
disability, or if the optionee should die while employed, the right of the
optionee or his or her successor in interest to exercise a Non-qualified Stock
Option shall terminate upon the end of the original term of the option. If the
optionee should die within three (3) months after termination of employment for
any reason other than retirement or disability, the right of his or her
successor in interest to exercise a Non-qualified Stock Option shall terminate
upon the earlier of the end of the original term of the option or three (3)
months after the date of such death. A Non-qualified Stock Option shall be
exercisable as determined by the Committee, but in no event earlier than six (6)
months from its grant date.

8.             STOCK APPRECIATION RIGHTS.  The Committee may, in its discretion,
grant a Stock Appreciation Right to the holder of any stock option granted
hereunder or under the Prior Programs. Such Stock Appreciation Rights shall be
subject to such terms and conditions consistent with the Program as the
Committee shall impose from time to time, including the following:

(a)                                  A Stock Appreciation Right may be granted
with respect to a stock option at the time of its grant or at any time
thereafter up to six (6) months prior to its expiration.

3

--------------------------------------------------------------------------------


(b)                                 Stock Appreciation Rights will permit the
holder to surrender any related stock option or portion thereof which is then
exercisable and to elect to receive in exchange therefor cash in an amount equal
to:

(i)                                     The excess of the Fair Market Value on
the date of such election of one common share over the option price multiplied
by

(ii)                                  The number of shares covered by such
option or portion thereof which is so surrendered.

(c)                                  A Stock Appreciation Right granted to a
participant who is subject to Section 16 of the Exchange Act may be exercised
only after six (6) months from its grant date (unless such exercise would not
affect the exemption under Rule 16b-3 of the Securities and Exchange
Commission).

(d)                                 A Stock Appreciation Right may be granted to
a participant regardless of whether such participant has been granted a Limited
Stock Appreciation Right with respect to the same stock option.  However, a
Stock Appreciation Right may not be exercised during any period that a Limited
Stock Appreciation Right with respect to the same stock option may be exercised.

(e)                                  In the event of the exercise of a Stock
Appreciation Right, the number of shares reserved for issuance hereunder shall
be reduced by the number of shares covered by the stock option or portion
thereof surrendered.

9.             LIMITED STOCK APPRECIATION RIGHTS.  The Committee may, in its
discretion, grant a Limited Stock Appreciation Right to the holder of any stock
option granted hereunder or under the Prior Programs.  Such Limited Stock
Appreciation Rights shall be subject to such terms and conditions consistent
with the Program as the Committee shall impose from time to time, including the
following:

(a)                                  A Limited Stock Appreciation Right may be
granted with respect to a stock option at the time of its grant or at any time
thereafter up to six (6) months prior to its expiration.

(b)                                 A Limited Stock Appreciation Right will
permit the holder to surrender any related stock option or portion thereof which
is then exercisable and to receive in exchange therefor cash in an amount equal
to:

(i)                                     The excess of the Fair Market Value on
the date of such election of one common share over the option price multiplied
by

(ii)                                  The number of shares covered by such
option or portion thereof which is so surrendered.

(c)                                  A Limited Stock Appreciation Right granted
to a participant who is subject to Section 16 of the Exchange Act may be
exercised only after six (6) months from its grant date (unless such exercise
would not affect the exemption under

4

--------------------------------------------------------------------------------


Rule 16b-3 of the Securities and Exchange Commission) and only during the sixty
(60) day period commencing on the later of:

(i)                                     the day following the date of a Change
in Control; or (ii) the first date on which such exercise would be exempt under
Rule 16b-3 of the Securities and Exchange Commission.

(d)                                 A Limited Stock Appreciation Right may be
granted to a participant regardless of whether such participant has been granted
a Stock Appreciation Right with respect to the same stock option.

(e)                                  In the event of the exercise of a Limited
Stock Appreciation Right, the number of shares reserved for issuance hereunder
shall be reduced by the number of shares covered by the stock option or portion
thereof surrendered.

10.           RESTRICTED STOCK AWARDS AND RESTRICTED STOCK UNITS

(a)                                  RESTRICTED STOCK AWARDS.  Restricted Stock
Awards will consist of common shares transferred to participants without other
payment therefor as additional compensation for their services to the Company or
any of its subsidiaries. Restricted Stock Awards granted under this paragraph 10
shall be satisfied from the Company’s available treasury shares.  Restricted
Stock Awards shall be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such shares and rights of the Company to reacquire such
shares upon termination of the participant’s employment within specified
periods.  Subject to such other restrictions as are imposed by the Committee,
the common shares covered by a Restricted Stock Award granted to a participant
who is subject to Section 16 of the Exchange Act may be sold or otherwise
disposed of only after six (6) months from the grant date of the award (unless
such sale would not affect the exemption under Rule 16b-3 of the Securities and
Exchange Commission).

(b)                                 RESTRICTED STOCK UNITS.  Restricted Stock
Units will consist of an unfunded promise to deliver shares of stock at some
future date to participants without other payment therefor as additional
compensation for their services to the Company or any of its subsidiaries. 
Stock delivered under this paragraph 10 (b) shall be satisfied from the
Company’s available treasury shares.  Restricted Stock Units granted under this
paragraph 10(b) shall be subject to such terms and conditions as the Committee
determines appropriate, including, without limitation, restrictions on the sale
or other disposition of such stock units, the rights of the Company to provide
for the forfeiture of such stock units upon termination of the participant’s
employment within specified periods and the right to receive dividend equivalent
payments.

(c)                                  No more than ten percent (10%) of the total
number of shares available for grant in any calendar year may be granted as
Restricted Stock Units or

 

5

--------------------------------------------------------------------------------


Restricted Stock Awards (in the aggregate) under paragraphs 10 and 13 in that
year.

 

11.           PERFORMANCE AWARDS.  Performance Awards in the form of Performance
Units or Performance Shares may be granted to any participant in the Program. 
Performance Units shall consist of monetary awards which may be earned in whole
or in part if the Company achieves certain goals established by the Committee
over a designated period of time. Performance Shares shall consist of common
shares or awards denominated in common shares which may be earned in whole or in
part if the Company achieves certain goals established by the Committee over a
designated period of time. The goals established by the Committee shall be based
on any one, or combination of, earnings per share, return on equity, return on
assets, total shareholder return, net operating income, cash flow, increase in
revenue, economic value added, increase in share price or cash flow return on
investment. Partial achievement of the goal(s) may result in a payment or
vesting corresponding to the degree of achievement. Payment of an award earned
may be in cash or in common shares or in a combination of both, and may be made
when earned, or may be vested and deferred, as the Committee in its sole
discretion determines.  The maximum amount which may be granted under all
Performance Awards for any one year for any one participant shall be Five
Million Dollars ($5,000,000). This limit shall be applied to Performance Shares
by multiplying the number of Performance Shares granted by the fair market value
of one common share on the date of the award.  During the term of the Program,
no more than 5 million shares of Abbott common stock may be granted in the form
of Performance Units and no more than 5 million shares of Abbott common stock
may be granted in the form of Performance Shares. This paragraph 11 is intended
to comply with the performance-based compensation requirements of Section 162(m)
of the Internal Revenue Code of 1986, as amended, and shall be interpreted in
accordance with the rules and regulations thereunder.

12.           FOREIGN QUALIFIED BENEFITS.  Benefits under the Program may be
granted to such employees of the Company and its subsidiaries who are residing
in foreign jurisdictions as the Committee in its sole discretion may determine
from time to time.  The Committee may adopt such supplements to the Program as
may be necessary to comply with the applicable laws of such foreign
jurisdictions and to afford participants favorable treatment under such laws;
provided, however, that no Benefit shall be granted under any such supplement
with terms or conditions which are inconsistent with the provisions as set forth
under the Program.

13.           RESTRICTED STOCK UNIT AWARDS FOR NON-EMPLOYEE DIRECTORS.

(a)                                  Each year, on the date of the annual
shareholders meeting, each person who is elected a Non-Employee Director at the
annual shareholders meeting shall be awarded both:  (i) Restricted Stock Units
covering a number of common shares with a Fair Market Value on the date of the
award closest to, but not in excess of, an amount equal to six times the monthly
fee in effect under Section 3.1 of the Abbott Laboratories Non-Employee
Director’s Fee Plan on the date of the award and (ii) Restricted Stock Units
covering a number of common shares with a Fair Market Value on the date of the
award closest to, but not in excess of, Twenty-Five Thousand Dollars ($25,000).

6

--------------------------------------------------------------------------------


(b)                                 VESTING AND PAYMENT.  The Restricted Stock
Units granted under this paragraph 13 shall be fully vested on the date of the
award.  The Non-Employee Director receiving the Restricted Stock Units shall be
entitled to receive one common share for each common share subject to the award
upon the earliest of the following events (the “Termination Event”):

(i)                                     The date the director terminates or
retires from the Board;

(ii)                                  The date the director dies; or

(iii)                               The date of occurrence of a Change in
Control (as defined in paragraph 21(c)).

(c)                                  DIVIDENDS.  The Non-Employee Director
receiving the Restricted Stock Units shall be entitled to receive cash payments
equal to the dividends and distributions paid on shares of stock (other than
dividends or distributions of securities of the Company which may be issued with
respect to its shares by virtue of any stock split, combination, stock dividend
or recapitalization) to the same extent as if each Restricted Stock Unit was a
share of stock, and those shares were not subject to the restrictions imposed by
this Program, provided that the record date with respect to such dividend or
distribution occurs within the period commencing with the date of the award and
ending upon the date of the Termination Event (the “Restricted Period”).

(d)                                 RESTRICTIONS.  All Restricted Stock Units
granted under this paragraph 13 shall be subject to the following restrictions
during the Restricted Period:

(i)                                     The Restricted Stock Units may not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of.

(ii)                                  Any additional common shares of the
Company or other securities or property issued with respect to shares covered by
awards granted under this paragraph 13 as a result of any stock split,
combination, stock dividend or recapitalization, shall be subject to the
restrictions and other provisions of this paragraph 13.

(iii)                               A director shall not be entitled to receive
any shares prior to completion of all actions deemed appropriate by the Company
to comply with federal or state securities laws and stock exchange requirements.

(e)                                  Except in the event of conflict, all
provisions of the Program shall apply to this paragraph 13.  In the event of any
conflict between the provisions of the Program and this paragraph 13, this
paragraph 13 shall control.  Restricted

7

--------------------------------------------------------------------------------


Stock Units granted under this paragraph 13 shall be satisfied from the
Company’s available treasury shares.

14.           NON-QUALIFIED STOCK OPTIONS FOR NON-EMPLOYEE DIRECTORS.

(a)                                  Each Non-Employee Director may elect to
receive any or all of his or her fees earned during the second half of 1996 and
each subsequent calendar year under Section 3 of the Abbott Laboratories
Non-Employee Directors’ Fee Plan (the “Directors’ Fee Plan”) in the form of
Non-qualified Stock Options under this Section 14.  Each such election shall be
irrevocable, and must be made in writing and filed with the Secretary of the
Company by December 31, 1995 (for fees earned in the second half of 1996) and
(for fees earned in subsequent calendar years) by June 30 of the calendar year
preceding the calendar year in which such fees are earned (or such later date as
may be permissible under Rule 16b-3 of the Securities and Exchange Commission,
but in no event later than December 31 of such preceding calendar year).

(b)                                 A Non-Employee Director may file a new
election each calendar year applicable to fees earned in the immediately
succeeding calendar year. If no new election or revocation of a prior election
is received by June 30 of any calendar year (or such later date as may be
permissible under paragraph (a)), the election, if any, in effect for such
calendar year shall continue in effect for the immediately succeeding calendar
year. Any election made under this Section 14 shall take precedence over any
election made by the director for the same period, under the Directors’ Fee
Plan, to the extent necessary to resolve any conflict between such elections. 
If a director does not elect to receive his or her fees in the form of
Non-qualified Stock Options, the fees due such director shall be paid or
deferred as provided in the Directors’ Fee Plan and any applicable election
thereunder by the director.

(c)                                  The number of common shares covered by each
Non-qualified Stock Option granted in any year under this Section 14 shall be
determined based on an independent appraisal for such year of the intrinsic
value of options granted hereunder and the amount of fees covered by the
director’s election for such year.  The number of common shares covered by
options granted in 1996 (as determined under this procedure) shall be the number
of whole shares equal to (i) the product of three (3) times the amount of fees
which the director has elected under paragraph (a) to receive in the form of
Non-qualified Stock Options, divided by (ii) One Hundred percent (100%) of the
Fair Market Value of one common share on the grant date. Any fraction of a share
shall be disregarded, and the remaining amount of the fees corresponding to such
option shall be paid as provided in the Directors’ Fee  Plan and any applicable
election thereunder by the director.

(d)                                 Effective on October 10, 1997, each
Non-qualified Stock Option due a director under this Section 14 prior to the
1998 annual shareholders meeting shall be granted on October 10, 1997 at a
purchase price equal to One Hundred percent

8

--------------------------------------------------------------------------------


(100%) of the Fair Market Value of the common shares covered by such option on
the grant date.  Effective with the 1998 Annual Shareholders Meeting, each
Non-qualified Stock Option due a director under this Section 14 shall be granted
annually, on the date of the annual shareholders meeting, at a purchase price
equal to One Hundred percent (100%) of the Fair Market Value of the common
shares covered by such option on the grant date.  Each such option shall be
immediately exercisable and nonforfeitable, and shall not be exercisable after
the expiration of ten (10) years from the date it is granted. Each such option
shall contain provisions allowing payment of the purchase price and, to the
extent permitted, any taxes due on exercise, by delivery of other common shares
of the Company (or, in the case of the payment of taxes, by withholding of
shares).

(e)                                  All Non-qualified Stock Options granted
under this Section 14 prior to October 10, 1997, shall be immediately
exercisable and nonforfeitable, and shall not be exercisable after the
expiration of ten (10) years from the date granted.

15.           NONTRANSFERABILITY.  Except as provided by the Committee, each
stock option and stock appreciation right granted under this Program shall not
be transferable other than by will or the laws of descent and distribution, and
shall be exercisable, during the participant’s lifetime, only by the participant
or the participant’s guardian or legal representative.

16.           OTHER PROVISIONS.  The award of any Benefit under the Program may
also be subject to other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without limitation, provisions for the purchase of common shares
under stock options in installments, provisions for the payment of the purchase
price of shares under stock options by delivery of other common shares of the
Company having a then market value equal to the purchase price of such shares,
restrictions on resale or other disposition, such provisions as may be
appropriate to comply with federal or state securities laws and stock exchange
requirements and understandings or conditions as to the participant’s employment
in addition to those specifically provided for under the Program.

In the case of a participant who is subject to Section 16(a) and 16(b) of the
Exchange Act, the Committee may, at any time, add such conditions and
limitations to any Benefit granted to such participant, or any feature of any
such Benefit, as the Committee, in its sole discretion, deems necessary or
desirable to comply with Section 16(a) or 16(b) and the rules and regulations
thereunder or to obtain any exemption therefrom. A participant may pay the
purchase price of shares under stock options by delivery of a properly executed
exercise notice together with a copy of irrevocable instructions to a broker to
deliver promptly to the Company the amount of sale or loan proceeds to pay the
purchase price.  To facilitate the foregoing, the Company may enter into
agreements for coordinated procedures with one or more brokerage firms.

 

The Committee may, in its discretion and subject to such rules as it may adopt,
permit or require a participant to pay all or a portion of the federal, state
and local taxes, including FICA and medicare withholding tax, arising in
connection with the following transactions: (a)

 

9

--------------------------------------------------------------------------------


the exercise of a Non-qualified Stock Option; (b) the lapse of restrictions on
common shares received as a Restricted Stock Award; or (c) the receipt or
exercise of any other Benefit; by (i) having the Company withhold common shares,
(ii) tendering back common shares received in connection with such Benefit or
(iii) delivering other previously acquired common shares of the Company having a
fair market value approximately equal to the amount to be withheld.

 

The Committee may grant stock options under the Program (and, for stock options
granted prior to shareholder approval of this Program, under the Company’s 1991
Incentive Stock Program) that provide for the grant of replacement stock options
if all or any portion of the purchase price or taxes incurred in connection with
the exercise, are paid by delivery (or, in the case of payment of taxes, by
withholding of shares) of other common shares of the Company.  The replacement
stock option shall cover the number of common shares surrendered to pay the
purchase price, plus the number of shares surrendered or withheld to satisfy the
participant’s tax liability, shall have an exercise price equal to One Hundred
percent (100%) of the Fair Market Value of such common shares on the date such
replacement stock option is granted, shall first be exercisable six months from
the date of grant of the replacement stock option and shall have an expiration
date equal to the expiration date of the original stock option.

 

17.           TERM OF PROGRAM AND AMENDMENT, MODIFICATION, CANCELLATION OR
ACCELERATION OF BENEFITS.  The Program shall continue in effect until terminated
by the Board of Directors, except that no Incentive Stock Option shall be
granted after October 13, 2005 and that no other Benefits shall be granted after
April 27, 2010.  The terms and conditions applicable to any Benefits may at any
time be amended, modified or canceled by mutual agreement between the Committee
and the participant or such other persons as may then have an interest therein,
so long as any amendment or modification does not increase the number of common
shares issuable under this Program; and provided further, that the Committee
may, at any time and in its sole discretion, declare any or all stock options
and stock appreciation rights then outstanding under the Program or the Prior
Programs to be exercisable and any or all the then outstanding Restricted Stock
Awards or Restricted Stock Units to be vested, whether or not such options,
rights or awards are then otherwise exercisable or vested. Notwithstanding the
foregoing, except as provided in paragraph 22, the Committee shall neither lower
the purchase price of any option granted under the Program nor grant any option
under the Program in replacement of a cancelled option which had previously been
granted at a higher purchase price, without shareholder approval.

18.           AMENDMENT TO PRIOR PROGRAMS. No options or other Benefits shall be
granted under the Prior Programs on or after the date of shareholder approval of
this Program.

19.           INDIVIDUAL LIMIT ON OPTIONS AND STOCK APPRECIATION RIGHTS;
AGGREGATE LIMIT ON INCENTIVE STOCK OPTIONS. The maximum number of shares with
respect to which Incentive Stock Options, Non-qualified Stock Options, Stock
Appreciation Rights and Limited Stock Appreciation Rights may be granted to any
one participant, in aggregate in any one calendar year, shall be Two Million
(2,000,000) shares. Incentive Stock Options with respect to no more than the
lesser of (i) One Hundred and Fifty Million (150,000,000) shares (plus any
shares acquired by the Company pursuant to payment of the purchase price of
shares under incentive stock options by delivery of other common

10

--------------------------------------------------------------------------------


shares of the Company), or (ii) the total number of shares reserved under
paragraph 5 may be issued under the Plan.

20.           TAXES.  The Company shall be entitled to withhold the amount of
any tax attributable to any amount payable or shares deliverable under the
Program after giving the person entitled to receive such amount or shares notice
as far in advance as practicable, and the Company may defer making payment or
delivery if any such tax may be pending unless and until indemnified to its
satisfaction.

21.           DEFINITIONS.

(a)                                  FAIR MARKET VALUE.  Except as provided
below, the Fair Market Value of the Company’s common shares shall be determined
by such methods or procedures as shall be established by the Committee; provided
that, in the case of any Limited Stock Appreciation Right (other than a right
related to an Incentive Stock Option), the Fair Market Value shall be the higher
of:

(i)                                     The highest daily closing price of the
Company’s common shares during the sixty (60) day period following the Change in
Control; or

(ii)                                  The highest gross price paid or to be paid
for the Company’s common shares in any of the transactions described in
paragraphs 21(c)(i) and 21(c)(ii).

(b)                                 SUBSIDIARY.  The term “subsidiary” for all
purposes other than the Incentive Stock Option provisions in paragraph 6, shall
mean any corporation, partnership, joint venture or business trust, fifty
percent (50%) or more of the control of which is owned, directly or indirectly,
by the Company. For Incentive Stock Option  purposes the term “subsidiary” shall
be defined as provided in Internal Revenue Code Section 424(f).

(c)                                  CHANGE IN CONTROL.  A “Change in Control”
shall be deemed to have occurred on the earliest of the following dates:

(i)                                     the date any Person is or becomes the
Beneficial Owner, directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
ac­quired directly from the Company or its Affiliates) representing 20% or more
of the combined voting power of the Company’s then out­standing securities,
excluding any Person who becomes such a Bene­ficial Owner in connection with a
transaction described in clause (a) of paragraph (iii) below; or

(ii)                                  the date the following individuals cease
for any reason to constitute a majority of the number of directors then serving:
individ­uals who, on the date hereof, constitute the Board of Directors and any
new direc­tor (other than a director whose initial assumption of office is in
connection with an actual or threatened election contest, including but not
limited to

11

--------------------------------------------------------------------------------


a consent solicitation, relating to the election of direc­tors of the Company)
whose appointment or election by the Board of Directors or nomination for
election by the Company’s shareholders was approved or recommended by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors on the date hereof or whose appointment, election or nomination for
election was previ­ously so approved or recommended; or

(iii)                               the date on which there is consummated a
merger or consolidation of the Company or any direct or indirect subsidiary of
the Company with any other corporation or other entity, other than (a) a merger
or consolidation (I) immediately following which the individuals who comprise
the Board of Directors immediately prior thereto constitute at least a majority
of the Board of Directors of the Company, the entity surviv­ing such merger or
consolidation or, if the Company or the entity surviving such merger or
consolidation is then a subsidiary, the ultimate parent thereof and (II) which
results in the voting securities of the Company outstanding immediately prior to
such merger or consolidation contin­uing to represent (either by remaining
outstanding or by being con­verted into voting securities of the surviving
entity or any parent thereof), in combination with the ownership of any trustee
or other fiduciary holding securities under an employee benefit plan of the
Company or any subsidiary of the Company, at least 50% of the combined voting
power of the securities of the Company or such surviving entity or any parent
thereof outstanding immediately after such merger or consolidation, or (b) a
merger or consolidation effected to implement a recapitalization of the Company
(or similar transaction) in which no Person is or be­comes the Beneficial Owner,
directly or indirectly, of securities of the Company (not including in the
securities Beneficially Owned by such Person any securities acquired directly
from the Company or its Affiliates) representing 20% or more of the combined
voting power of the Company’s then outstanding securities; or

(iv)                              the date the shareholders of the Company
approve a plan of complete liquidation or dissolution of the Company or there is
consummated an agreement for the sale or disposition by the Company of all or
substantially all of the Company’s assets, other than a sale or disposition by
the Company of all or substantially all of the Company’s assets to an entity, at
least 50% of the combined voting power of the voting securities of which are
owned by shareholders of the Company, in combination with the ownership of any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or any subsidiary of the Company, in substantially the same
proportions as their ownership of the Company immediately prior to such sale.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred by virtue of the consummation of any

12

--------------------------------------------------------------------------------


transaction or series of integrated transactions immediately following which the
record holders of the common stock of the Company immediately prior to such
transaction or series of transactions continue to have substantially the same
proportionate ownership in an entity which owns all or substantially all of the
assets of the Company immediately following such transaction or series of
transactions.

For purposes of this Program: “Affiliate” shall have the meaning set forth in
Rule 12b-2 promulgated under Section 12 of the Exchange Act; “Beneficial Owner”
shall have the meaning set forth in Rule 13d-3 under the Exchange Act; and
“Person” shall have the meaning given in Section 3(a)(9) of the Exchange Act, as
modified and used in Sections 13(d) and 14(d) thereof, except that such term
shall not include (i) the Company or any of its subsidiaries, (ii) a trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or any of its Affiliates, (iii) an underwriter temporarily holding securities
pursuant to an offering of such securities, or (iv) a corporation owned,
directly or indirectly, by the shareholders of the Company in substantially the
same proportions as their owner­ship of stock of the Company.

(d)                                 DISABILITY.  The term “disability” for all
purposes of the Program shall mean the participant’s disability as defined in
subsection 4.1(a) of the Abbott Laboratories Extended Disability Plan for twelve
(12) consecutive months.

22.           ADJUSTMENT PROVISIONS.

(a)                                  If the Company shall at any time change the
number of issued common shares without new consideration to the Company (such as
by stock dividends or stock splits), the total number of shares reserved for
issuance under this Program, the individual and aggregate limits described in
paragraphs 11 and 19 on the number of shares that may be granted or issued (as
the case may be), the number of shares covered by each outstanding Benefit and
the purchase price of such shares shall be adjusted so that the aggregate
consideration payable to the Company and the value of each such Benefit shall
not be changed.  Subject to paragraph 22(c), the Committee shall also have the
right to provide for the continuation of Benefits or for other equitable
adjustments after changes in the Company or in the common shares resulting from
reorganization, sale, merger, consolidation, spin-off or similar occurrence.

(b)                                 Subject to paragraph 22(c), without
affecting the number of shares otherwise reserved or available hereunder, the
Committee may authorize the issuance or assumption of Benefits in connection
with any merger, consolidation, acquisition of property or stock, or
reorganization upon such terms and conditions as it may deem appropriate.

13

--------------------------------------------------------------------------------


(c)                                Notwithstanding any other provision of this
Program or the Prior Programs including the terms of any Benefit granted
hereunder, if the outstanding common shares of the Company shall be combined, or
be changed into, or exchanged for, another kind of stock of the Company, into
securities of another corporation, or into property (including cash) whether
through recapitalization, reorganization, sale, merger, consolidation, spin-off,
business combination or a similar transaction (a “Transaction”), the Company
shall cause its successor, acquiror (or ultimate parent of any successor or
acquiror), as applicable, to assume each stock option, Stock Appreciation Right
and Limited Stock Appreciation Right outstanding immediately prior to the
Transaction (or to cause new options or rights to be substituted therefor). 
Pursuant to such assumed or substituted option or rights, participants shall
thereafter be entitled to receive, upon due exercise of any portion of the
option or right, (a) in the event of a Transaction in which the outstanding
common shares of the Company are combined, or changed into, or exchanged for,
solely another kind of stock of the Company or securities of another corporation
(disregarding, for this purpose, cash paid in lieu of fractional shares), the
securities which that person would have been entitled to receive for common
shares acquired through exercise of the same portion of such option or right
immediately prior to the effective date of such Transaction, and (b) in the
event of a Transaction in which the outstanding common shares of the Company are
changed into, or exchanged for, property (including cash) other than solely
stock of the Company or securities of another corporation (disregarding, for
this purpose, cash paid in lieu of fractional shares), securities the fair
market value of which immediately following the effective date of such
Transaction (as determined by the Committee) equals the fair market value (as
determined by the Committee) of the property which that person would have been
entitled to receive for common shares acquired through exercise of the same
portion of such option or right immediately prior to the effective date of such
Transaction.  In each case such assumed or substituted option or right shall
continue to be subject to the same terms and conditions (including, without
limitation, with respect to any right to receive “replacement options” upon
option exercise) to which it was subject immediately prior to the Transaction.

Notwithstanding the immediately preceding paragraph, upon a Transaction in which
the outstanding common shares of the Company are changed into, or exchanged for,
property (including cash) other than solely stock of the Company or securities
of another corporation (disregarding, for this purpose, cash paid in lieu of
fractional shares) and which constitutes a Change in Control, each participant
may elect to receive, immediately following such Transaction in exchange for
cancellation of any stock option (other than an Incentive Stock Option granted
prior to June 20, 2003), Stock Appreciation Right or Limited Appreciation Right
held by such participant immediately prior to the Transaction, a cash payment,
with respect to each common share subject to such option or right, equal to the
difference between the value of consideration (as determined by the Committee)
received by the shareholders

14

--------------------------------------------------------------------------------


for a common share of the Company in the Transaction, less any applicable
purchase price.

(d)                                 Notwithstanding any other provision of this
Program or the Prior Programs including the terms of any Benefit granted
hereunder, upon the occurrence of a Change in Control:

(i)                                     All stock options then outstanding under
this Program or the Prior Programs shall become fully exercisable as of the date
of the Change in Control, whether or not then otherwise exercisable;

(ii)                                  All Stock Appreciation Rights and Limited
Stock Appreciation Rights then outstanding shall become fully exercisable as of
the date of the Change in Control, whether or not then otherwise exercisable;

(iii)                               All terms and conditions of all Restricted
Stock Awards then outstanding shall be deemed satisfied as of the date of the
Change in Control;

(iv)                              All terms and conditions of all Restricted
Stock Units then outstanding shall be deemed satisfied and all restrictions on
those Restricted Stock Units will lapse as of the date of the Change in Control;
and

(v)                                 All Performance Awards then outstanding
shall be deemed to have been fully earned and to be immediately payable, in
cash, as of the date of the Change in Control.

23.           AMENDMENT AND TERMINATION OF PROGRAM.  The Board of Directors may
amend the Program from time to time or terminate the Program at any time, but no
such action shall reduce the then existing amount of any participant’s Benefit
or adversely change the terms and conditions thereof without the participant’s
consent. Notwithstanding the foregoing, except as provided in paragraph 22, the
Company shall neither lower the purchase price of any option granted under the
Program nor grant any option under the Program in replacement of a cancelled
option which had previously been granted at a higher purchase price, without
shareholder approval.  To the extent required for compliance with Rule 16b-3 of
the Securities and Exchange Commission, paragraph 13 of the Program may not be
amended more frequently than once every six months other than to comport with
changes in the Internal Revenue Code of 1986, as amended, or the rules
thereunder, and no amendment of the Program shall result in any Committee member
losing his or her status as a “disinterested person” as defined in Rule 16b-3 of
the Securities and Exchange Commission with respect to any employee benefit plan
of the Company or result in the Program or awards thereunder losing their exempt
status under said Rule 16b-3.

24.           EFFECTIVE DATE.  The Program was originally adopted by the Board
of Directors on October 13, 1995.

15

--------------------------------------------------------------------------------